Case 5:18-md-02827-EJD Document 445 Filed 07/22/20 Page 1 of 3

July 22, 2020

Clerk of the Court

United States District Court Northern District A

California San Jose Division SEIVEn
280 South 1st Street "UL 24 sop9
San Jose, CA 95113 Nona S009

Stes HCT Coy,

San irl OF 6 Ar
Re: Apple Inc. Device Performance Litigation, Case No. 18-MB* “NPORNg

2827-EJD

Gentlemen —

First of all let me state that neither I nor any family member is or was
ever employed by Apple Inc. nor any supplier or affiliate. am simply a
retired financial business executive and former owner ofa software
company that was using operating systems and products OTHER than
Apple. When I retired I swore that ] would never use another Microsoft
product and for over 15 years now have purchased almost every type of
Apple product sold including almost every version of iphone released.
My wife and I were former owners of both the iPhone 6 and 7 as
validated on the claim search program. We are currently owners of
iPhones XR, iMac, Apple laptops and Apple iPads as well as many
peripherals.

I hear-by request to be excluded from any settlement and vehemently
object to the excessive attorneys fees applied for. Since the attorneys
have been working on this case for years and spent significant amounts
in out-of-pocket costs , | am certain that they have specialists who have
benchmarked performance issues with both products with the various
iOS operating systems and validated some amount of technical
diminished performance. However, I would also speculate that 95%+ of
the users , like myself, have even noticed. J am also certain that these
attorneys are clueless, in anything but easy class action lawsuits that
serve no useful public purpose, in the real world fact that when you
have a comprehensive and full featured software product, no amount of
product testing can ever insure that every possible combination of
Case 5:18-md-02827-EJD Document 445 Filed 07/22/20 Page 2 of 3

events can ever be fully tested and sometimes products get released
with certain operating issues once placed in the hands of tens of
millions of users. It then becomes the responsibility of the developers to
update and correct these issues and Apple has a stellar track record of
doing exactly that. Their products have literally changed the lives of
more people and business owners than I can even estimate and , I will
also guess that almost every attorney seeking to score a touchdown
with a big case win like this , owns an iPhone or has a family member,
especially children, with one. Lawsuits like this where it costs more to
defend than settle serve no useful purpose other than to enrich the legal
community and eventually pass on these costs to future consumers.

Please understand that | am 100% in favor of class action suits where
the pubic heath, safety , etc has been damaged or put at risk but this is
far from this category. Therefore, I ask the court to lower any
compensation sought to a bare minimum to discourage future class
action lawsuits of this nature.

Sincerley,

Jar tan

Louis Greenberg
8681 Valhalla Dr
Delray Beach, FL 33446
   

@ 5:18-md-02827-EJD Document 445 Filed 07/22/20 Page 3 of 3

 

albal/a Ow 22.3 2080, PMS a

Beach, Ff ae

Prien
3IYYG
Clent€ of The Covnz
IO . _ _
2, & a Uw rec STATES Ones lov nz
0 yerh 1 2x
ao (fo J ST
es < S Je CA
39 8 nw Jee
Oo 5 ° ‘ GSTS
Sh iio-S0GESo He Fby ef] heap pA Aa AA PLAT AAPA Ald fy ffi

@ tive Core #UP-HO athe 7-250

 

  

 
